UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-00862 The Growth Fund of America, Inc. (Exact Name of Registrant as Specified in Charter) P.O. Box 7650, One Market, Steuart Tower, San Francisco, California 94120 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(415) 421-9360 Date of fiscal year end: August 31 Date of reporting period: May 31, 2011 Patrick F. Quan Capital Research and Management Company P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Name and Address of Agent for Service) Copies to: Mark D. Perlow K&L Gates LLP Four Embarcadero Center, Suite 1200 San Francisco, California94111 (Counsel for the Registrant) ITEM 1 – Schedule of Investments The Growth Fund of America® Investment portfolio May 31, 2011 unaudited Common stocks — 93.56% Shares Value INFORMATION TECHNOLOGY — 19.49% Apple Inc.1 $ Oracle Corp. Microsoft Corp. Google Inc., Class A1 EMC Corp.1 QUALCOMM Inc. Corning Inc. Texas Instruments Inc. Samsung Electronics Co. Ltd.2 Yahoo! Inc.1 First Solar, Inc.1,3 Linear Technology Corp.3 Intel Corp. Visa Inc., Class A International Business Machines Corp. Accenture PLC, Class A Baidu, Inc., Class A (ADR)1 Intuit Inc.1 Taiwan Semiconductor Manufacturing Co. Ltd.2 Taiwan Semiconductor Manufacturing Co. Ltd. (ADR) KLA-Tencor Corp.3 eBay Inc.1 Automatic Data Processing, Inc. Avago Technologies Ltd.3 Electronic Arts1 Altera Corp. Juniper Networks, Inc.1 Xilinx, Inc. Flextronics International Ltd.1,3 TE Connectivity Ltd. FLIR Systems, Inc. Murata Manufacturing Co., Ltd.2 MediaTek Inc.2 Motorola Solutions, Inc.1 Fidelity National Information Services, Inc. Quanta Computer Inc.2 ASML Holding NV (New York registered) ASML Holding NV2 Analog Devices, Inc. SAP AG2 Akamai Technologies, Inc.1 National Instruments Corp. Nokia Corp. (ADR) Cisco Systems, Inc. AOL Inc.1 Redecard SA, ordinary nominative Maxim Integrated Products, Inc. Rohm Co., Ltd.2 Comverse Technology, Inc.1 Lender Processing Services, Inc. HTC Corp.2 Advanced Micro Devices, Inc.1 AVEVA Group PLC2 Applied Materials, Inc. Hewlett-Packard Co. Paychex, Inc. Western Union Co. Monster Worldwide, Inc.1 CONSUMER DISCRETIONARY — 15.41% Amazon.com, Inc.1 Comcast Corp., Class A Comcast Corp., Class A, special nonvoting shares Home Depot, Inc. DIRECTV, Class A1,3 NIKE, Inc., Class B Time Warner Cable Inc. News Corp., Class A Time Warner Inc. Johnson Controls, Inc. General Motors Co.1 YUM! Brands, Inc. Las Vegas Sands Corp.1 Walt Disney Co. Virgin Media Inc.3 Kohl’s Corp. Sands China Ltd.1,2 Nikon Corp.2 Carnival Corp., units priceline.com Inc.1 Naspers Ltd., Class N2 Daimler AG2 McDonald’s Corp. Sirius XM Radio Inc.1 CarMax, Inc.1 Starbucks Corp. Genting Bhd.2 Marriott International, Inc., Class A Lowe’s Companies, Inc. AutoNation, Inc.1 Wynn Resorts, Ltd. Shaw Communications Inc., Class B, nonvoting Staples, Inc. Chipotle Mexican Grill, Inc.1 Harley-Davidson, Inc. Darden Restaurants, Inc. Toyota Motor Corp.2 Harman International Industries, Inc. Li & Fung Ltd.2 D.R. Horton, Inc. Apollo Group, Inc., Class A1 Toll Corp.1 ENERGY — 11.97% Apache Corp. Suncor Energy Inc. (CAD denominated) Suncor Energy Inc. Schlumberger Ltd. EOG Resources, Inc.3 Canadian Natural Resources, Ltd. Noble Energy, Inc. Devon Energy Corp. Southwestern Energy Co.1 Nexen Inc. (CAD denominated) Nexen Inc. FMC Technologies, Inc.1 Occidental Petroleum Corp. Tenaris SA (ADR) CONSOL Energy Inc. Newfield Exploration Co.1 Talisman Energy Inc. Woodside Petroleum Ltd.2 Denbury Resources Inc.1 Cimarex Energy Co. BG Group PLC2 Pioneer Natural Resources Co. Baker Hughes Inc. Petróleo Brasileiro SA – Petrobras, ordinary nominative (ADR) Technip SA2 Concho Resources Inc.1,4 Concho Resources Inc.1 Chevron Corp. Range Resources Corp. Murphy Oil Corp. Pacific Rubiales Energy Corp. Core Laboratories NV Imperial Oil Ltd. Peabody Energy Corp. ConocoPhillips Petrohawk Energy Corp.1 Cenovus Energy Inc. Cobalt International Energy, Inc.1 Diamond Offshore Drilling, Inc. OAO Gazprom (ADR)2 FINANCIALS — 9.64% Wells Fargo & Co. Industrial and Commercial Bank of China Ltd., Class H1,2 JPMorgan Chase & Co. Goldman Sachs Group, Inc. Citigroup Inc. Bank of America Corp. Agricultural Bank of China, Class H1,2 AIA Group Ltd.1,2 Bank of New York Mellon Corp. Banco Bradesco SA, preferred nominative (ADR) American Express Co. Fifth Third Bancorp HDFC Bank Ltd.2 HDFC Bank Ltd. (ADR) Berkshire Hathaway Inc., Class A1 State Street Corp. ACE Ltd. ICICI Bank Ltd. (ADR) ICICI Bank Ltd.2 Bank of Nova Scotia Aon Corp. Housing Development Finance Corp. Ltd.2 Morgan Stanley PNC Financial Services Group, Inc. Marsh & McLennan Companies, Inc. Credit Suisse Group AG2 CapitaMalls Asia Ltd.2 Onex Corp. Itaú Unibanco Holding SA, preferred nominative (ADR) New York Community Bancorp, Inc. Toronto-Dominion Bank AMP Ltd.2 Moody’s Corp. Banco Santander, SA2 Jefferies Group, Inc. UBS AG1,2 Popular, Inc.1 Northern Trust Corp. First Horizon National Corp. Genworth Financial, Inc., Class A1 Zions Bancorporation BOK Financial Corp. Franklin Resources, Inc. City National Corp. Willis Group Holdings PLC Regions Financial Corp. BB&T Corp. Discover Financial Services Weyerhaeuser Co. Washington Mutual, Inc.1 HEALTH CARE — 9.43% Allergan, Inc.3 Merck & Co., Inc. Gilead Sciences, Inc.1 Biogen Idec Inc.1 UnitedHealth Group Inc. Amgen Inc.1 Medco Health Solutions, Inc.1 Intuitive Surgical, Inc.1,3 St. Jude Medical, Inc. Stryker Corp. Edwards Lifesciences Corp.1 Vertex Pharmaceuticals Inc.1 Alexion Pharmaceuticals, Inc.1 Aetna Inc. Bristol-Myers Squibb Co. Baxter International Inc. Hospira, Inc.1 Celgene Corp.1 Boston Scientific Corp.1 Novo Nordisk A/S, Class B2 Life Technologies Corp.1 Human Genome Sciences, Inc.1 Medtronic, Inc. Illumina, Inc.1 ResMed Inc.1 Zimmer Holdings, Inc.1 Johnson & Johnson Thermo Fisher Scientific Inc.1 Hologic, Inc.1 Abbott Laboratories Covance Inc.1 Teva Pharmaceutical Industries Ltd. (ADR) Thoratec Corp.1 Fresenius SE1,2 — INDUSTRIALS — 8.59% Union Pacific Corp. CSX Corp. General Dynamics Corp. Caterpillar Inc. Norfolk Southern Corp. Ingersoll-Rand PLC Boeing Co. United Technologies Corp. United Parcel Service, Inc., Class B Precision Castparts Corp. Lockheed Martin Corp. Southwest Airlines Co. Delta Air Lines, Inc.1 United Continental Holdings, Inc.1 Stericycle, Inc.1 Wolseley PLC2 General Electric Co. Deere & Co. 3M Co. Iron Mountain Inc. Atlas Copco AB, Class A2 Jardine Matheson Holdings Ltd.2 Cummins Inc. PACCAR Inc KBR, Inc. Joy Global Inc. SGS SA2 MTU Aero Engines Holding AG2 Northrop Grumman Corp. Roper Industries, Inc. AMR Corp.1 MATERIALS — 7.01% Syngenta AG2 Barrick Gold Corp. Praxair, Inc. Newmont Mining Corp. Freeport-McMoRan Copper & Gold Inc. BHP Billiton PLC2 Rio Tinto PLC2 Cliffs Natural Resources Inc. Sigma-Aldrich Corp.3 Dow Chemical Co. CRH PLC2 Celanese Corp., Series A Potash Corp. of Saskatchewan Inc. Nitto Denko Corp.2 United States Steel Corp. ArcelorMittal2 Israel Chemicals Ltd.2 Sino-Forest Corp.1 Nucor Corp. Steel Dynamics, Inc. FMC Corp. Alcoa Inc. Monsanto Co. Ecolab Inc. Kuraray Co., Ltd.2 Air Products and Chemicals, Inc. Akzo Nobel NV2 AK Steel Holding Corp. CONSUMER STAPLES — 5.28% Philip Morris International Inc. Costco Wholesale Corp. CVS/Caremark Corp. Avon Products, Inc. PepsiCo, Inc. Kerry Group PLC, Class A2,3 Altria Group, Inc. Wilmar International Ltd.2 Molson Coors Brewing Co., Class B Diageo PLC2 Colgate-Palmolive Co. Estée Lauder Companies Inc., Class A Procter & Gamble Co. Coca-Cola Co. Whole Foods Market, Inc. British American Tobacco PLC2 L’Oréal SA2 General Mills, Inc. Shoppers Drug Mart Corp. TELECOMMUNICATION SERVICES — 1.66% América Móvil, SAB de CV, Series L (ADR) SOFTBANK CORP.2 Crown Castle International Corp.1 American Tower Corp., Class A1 MetroPCS Communications, Inc.1 China Telecom Corp. Ltd., Class H2 Telephone and Data Systems, Inc., special common shares Leap Wireless International, Inc.1 CenturyLink, Inc. Sprint Nextel Corp., Series 11 Broadview Networks Holdings, Inc., Class A1,2,5 — UTILITIES — 0.26% Edison International RRI Energy, Inc.1 NRG Energy, Inc.1 MISCELLANEOUS — 4.82% Other common stocks in initial period of acquisition Total common stocks (cost: $112,261,859,000) Preferred stocks — 0.04% INFORMATION TECHNOLOGY — 0.04% Zynga Inc., Class C1,2,5 TELECOMMUNICATION SERVICES — 0.00% Broadview Networks Holdings, Inc., Series B1,2,5 49 Total preferred stocks (cost: $87,500,000) Warrants — 0.02% FINANCIALS — 0.01% Citigroup Inc., Class A, warrants, expire 20191 Washington Mutual, Inc., warrants, expire 20131,2 — MISCELLANEOUS — 0.01% Other warrants in initial period of acquisition Total warrants (cost: $52,482,000) Shares or Convertible securities — 0.21% principal amount CONSUMER DISCRETIONARY — 0.13% Groupon Inc., Series G, convertible preferred1,2,5 Johnson Controls, Inc. 11.50% convertible preferred 2012, units2 TELECOMMUNICATION SERVICES — 0.04% Clearwire Corp. 8.25% convertible notes 20404 $ MISCELLANEOUS — 0.04% Other convertible securities in initial period of acquisition Total convertible securities (cost: $215,016,000) Principal amount Value Bonds & notes — 0.05% ) ) TELECOMMUNICATION SERVICES — 0.03% LightSquared, Term Loan B, 12.00% 20146,7,8 $ $ Clearwire Communications and Clearwire Finance, Inc. 12.00% 20154 Clearwire Communications and Clearwire Finance, Inc. 12.00% 20174 BONDS & NOTES OF U.S. GOVERNMENT AGENCIES — 0.02% Federal Home Loan Bank 0.18% 20119 CONSUMER DISCRETIONARY — 0.00% MGM Resorts International 13.00% 2013 Total bonds & notes (cost: $72,033,000) Short-term securities — 6.03% Freddie Mac 0.106%–0.301% due 6/6/2011–5/7/2012 Fannie Mae 0.10%–0.281% due 6/1/2011–5/3/2012 U.S. Treasury Bills 0.02%–0.291% due 7/28/2011–3/8/2012 Federal Home Loan Bank 0.18%–0.331% due 6/7/2011–2/13/2012 Federal Farm Credit Banks 0.19%–0.432% due 6/8/2011–4/4/2012 Coca-Cola Co. 0.12%–0.24% due 7/1–9/9/20114 JPMorgan Chase & Co. 0.15% due 8/5–8/17/2011 Jupiter Securitization Co., LLC 0.13%–0.28% due 6/10–8/26/20114 Straight-A Funding LLC 0.17%–0.20% due 7/5–8/4/20114 Johnson & Johnson 0.19%–0.23% due 7/13–10/4/20114 CAFCO, LLC 0.11% due 7/1/2011 Ciesco LLC 0.13%–0.19% due 6/17–8/23/2011 Procter & Gamble Co. 0.10%–0.15% due 6/15–6/23/20114 Merck & Co. Inc. 0.11% due 6/15/20114 Private Export Funding Corp. 0.19%–0.321% due 7/6–11/22/20114 Wal-Mart Stores, Inc. 0.08% due 6/22/20114 Bank of America Corp. 0.09% due 6/1–6/2/2011 John Deere Capital Corp. 0.12% due 7/8/20114 Cisco Systems, Inc. 0.10% due 6/30/20114 Total short-term securities (cost: $9,783,205,000) Total investment securities (cost: $122,472,095,000) Other assets less liabilities Net assets $ As permitted by U.S. Securities and Exchange Commission regulations, “Miscellaneous” securities include holdings in their first year of acquisition that have not previously been publicly disclosed. 1Security did not produce income during the last 12 months. 2Valued under fair value procedures adopted by authority of the board of directors. The total value of all such securities, including those in “Miscellaneous,”was $20,678,409,000, which represented 12.73% of the net assets of the fund. This amount includes $20,400,341,000 related to certain securitiestrading outside the U.S. whose values were adjusted as a result of significant market movements following the close of local trading. 3The fund owns 5% or more of the outstanding voting shares of this company. See the table on the next page for additional information. 4Acquired in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration,normally to qualified institutional buyers. The total value of all such securities was $1,707,458,000, which represented 1.05% of the net assets of the fund. 5Acquired in a transaction exempt from registration under the Securities Act of 1933. May be subject to legal or contractual restrictions on resale. Furtherdetails on these holdings appear on the next page. Acquisition Cost Value Percent of date(s) ) ) net assets Groupon Inc., Series G, convertible preferred 12/17/2010 $ $ % Zynga Inc., Class C 2/18/2011 Broadview Networks Holdings, Inc., Series B 7/7/2000–3/6/2002 49 Broadview Networks Holdings, Inc., Class A 7/7/2000–3/6/2002 — — Total restricted securities $ $ % 6Payment in kind; the issuer has the option of paying additional securities in lieu of cash. 7Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. 8Loan participations and assignments; may be subject to legal or contractual restrictions on resale. The total value of all such loans was $31,309,000, whichrepresented .02% of the net assets of the fund. 9Coupon rate may change periodically. Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund’s holdings in that company represent 5% or more of the outstanding voting shares. Further details on these holdings and related transactions during the ninemonths ended May 31, 2011, appear below. Value of Dividend or affiliates at Beginning shares Ending shares or interest income 5/31/2011 or principal Additions Reductions principal amount ) ) DIRECTV, Class A $ — $ EOG Resources, Inc. — Allergan, Inc. — First Solar, Inc. — Linear Technology Corp. — — Intuitive Surgical, Inc. — Virgin Media Inc. — — KLA-Tencor Corp. — — Sigma-Aldrich Corp. — Avago Technologies Ltd.* — Kerry Group PLC, Class A — — Flextronics International Ltd. — — — AMR Corp.† — — — AMR Corp. 6.25% convertible notes 2014† $ — $ — — Corning Inc.† — CRH PLC† — Edwards Lifesciences Corp.† — — FMC Technologies, Inc.† — — — Harman International Industries, Inc.† — — St. Jude Medical, Inc.† — Strayer Education, Inc.† — — — Syngenta AG† — — United States Steel Corp.† — — Vertex Pharmaceuticals Inc.† — — — Xilinx, Inc.† — — $ $ *This security was an unaffiliated issuer in its initial period of acquisition at 8/31/2010; it was not publicly disclosed. †Unaffiliated issuer at 5/31/2011. Valuation disclosures The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines the net asset value of each share class as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Security transactions are recorded by the fund as of the date the trades are executed with brokers. Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates in effect on the valuation date. Methods and inputs – The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market on which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time, or relevant local time for securities trading outside U.S. time zones, from one or more pricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund’s board of directors. Market quotations may be considered unreliable if events occur that materially affect the value of securities (particularly equity securities trading outside the U.S.) between the close of trading in those securities and the close of regular trading on the New York Stock Exchange. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications – The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities. Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values are based on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following table presents the fund’s valuation levels as of May 31, 2011 (dollars in thousands): Investment securities: Level 1 Level 2 Level 3 Total Common stocks: Information technology $ $ * $
